Case 5:18-cv-02488-TJH-AGR Document 104 Filed 04/14/20 Pagelof2 Page ID #:1435

a Ff W N

Go Oo oO N OO

12.

1:3

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Gnited States District Court
Central District of California
Western Division

HAROLD TAYLOR, et ai., CV 18-02488 TJH (AGRx)
Plaintiffs,
Vv.
Orvser
DEAN BORDERS, et al., 77]
Defendants.

 

 

The Court has considered Plaintiff Bruce Koklich’s application for a temporary
restraining order, together with the moving and opposing papers.

On November 27, 2018, Plaintiffs Harold Taylor, Ronald Austin, Christopher
Camp, Koklich, in his individual capacity and as “attorney in fact” for the estate of
Bruce Brooks, Jon Gary Schnabel, David Ziemke, and George Jackson filed this
putative class action over alleged civil rights violations that occurred within the
California Institution for Men [“CIM”], in Chino, California.

The following facts are assumed to be true. On November 20, 2019, Koklich
e-mailed a CIM staff member. According to CIM, Koklich should not have directly
e-mailed a CIM staff member without prior permission. Although the email was not

expressly prohibited, CIM issued Koklich a Rule Violation Report [“RVR”]. In

Order -— Page 1 of 2

 
Case 5:18-cv-02488-TJH-AGR Document 104 Filed 04/14/20 Page 2of2 Page ID #:1436

1:3

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

December, 2019, an administrative hearing was held for the RVR. Apparently, the
RVR was sustained. Koklish contends that the RVR lacked merit and issued in
retaliation for being a lead plaintiff in this putative class action

On March 4, 2020, Koklich had a parole hearing, and was denied parole.

Koklich, now, moves for a temporary restraining order requiring CIM to remove
the RVR from his CIM file prior to his parole hearing.

Koklich filed the instant application five days before his parole hearing, even
though he was aware of the RVR months earlier. Generally, a litigant cannot create
an emergency justifying emergency injunctive relief by sleeping on his rights.

Further, Koklich erred by filing the instant application as a regularly noticed
motion with a submission date of March 27, 2020, rather than as an ex parte
application which would have facilitated a faster review.

Because the parole hearing occurred more than three weeks before the
submission date, the application for a temporary restraining order became moot before

the Court could consider it.

Accordingly,

Ut is Ordered that the motion be, and hereby is, Denied.

Date: April 14, 2020

 

.

Senior United States District Jusge

Order — Page 2 of 2

 
